Unity Bancorp, Inc. 64 Old Highway 22 Clinton, NJ 08809 800 618-BANK www.unitybank.com NewsNewsNewsNewsNews For Immediate Release: January 31, 2012 News Media & Financial Analyst Contact: Alan J. Bedner, EVP Chief Financial Officer (908) 713-4308 Unity Bancorp Reports Fourth Quarter and Year End Earnings Clinton, NJ - Unity Bancorp, Inc. (NASDAQ: UNTY), parent company of Unity Bank, reported net income available to common shareholders of $203 thousand, or $0.03 per diluted share, for the quarter ended December 31, 2011, compared to a net loss attributable to common shareholders of $298 thousand, or $0.04 per diluted share, for the same period a year ago.Return on average assets and average common equity for the quarter were 0.29% and 1.51%, respectively, compared to 0.04% and (2.31)% for the same period a year ago. For the year ended December 31, 2011, Unity reported net income available to common shareholders of $988 thousand, or $0.13 per diluted share, compared to net income available to common shareholders of $720 thousand, or $0.10 per diluted share, for the same period a year ago.Return on average assets and average common equity for the year were 0.31% and 1.90%, respectively, compared to 0.26% and 1.43% for the same period a year ago. James A. Hughes, President and CEO, stated, “I am encouraged that we have been able to report positive earnings. Our efforts to strengthen our mortgage and other business lines have been effective in a healthy repositioning of our balance sheet. I am optimistic that as credit quality improves, as a result of an effective and prudent workout process,the impact of elevated loan losses resulting fromour exited National SBA program will diminish. We are excited about the opening of our fifteenth branch in Washington Township, New Jersey in the first quarter of 2012. The organization has been strengthened from meeting the challenges of the past few years and we head into 2012, a more efficient and stronger company.” Net Interest Income Our net interest income has been adversely impacted by the sustained low interest rate environment, which the Federal Reserve Board forecasts will continue into 2014.This rate environment has resulted in our earning assets continuing to re-price at lower rates, as well as the reinvestment of cash flow in lower earning products. Partially offsetting these declines are lower funding costs, which are the benefit of this rate environment. Net interest income decreased $1.2 million to $6.7 million for the three months ended December 31, 2011. Factors affecting net interest income for the quarterly periods included: · The yield on earning assets fell 81 basis points to 4.64% for the quarter ended December 31, 2011 compared to the same period a year ago. · The cost of interest-bearing liabilities decreased 26 basis points to 1.49% for the quarter. · Average interest earning assets fell $6.5 million compared to the fourth quarter of 2010. · Net interest margin contracted 55 basis points to 3.39% for the quarter ended December 31, 2011. Net interest income decreased $1.0 million to $29.0 million for the year ended December 31, 2011.Factors affecting net interest income in 2011 included: · For the twelve month period, the yield on earning assets fell 26 basis points to 5.12%. · The cost of interest-bearing liabilities decreased 35 basis points to 1.62%. · Average interest earning assets fell $44.0 million during the twelve month period. · Net interest margin expanded 9 basis points to 3.76% for the year ended December 31, 2011. Noninterest Income Our noninterest income consists primarily of branch and loan fee income, gains on the sale of SBA and mortgage loans and BOLI income.For the three months ended December 31, 2011, noninterest income amounted to $1.3 million, a decrease of $224 thousand from the prior year period.Noninterest income was affected by the following factors: · Branch fee income, which consists of deposit service charges and overdraft fees, increased $17 thousand or 4.6 percent compared to the prior year’s quarter, as increased overdraft activity offset reduced deposit account service charges. · Service and loan fee income decreased $80 thousand compared to the prior year’s period due to lower servicing fee income, late charges and prepayment penalties. · Gains on sales of SBA loans amounted to $114 thousand on $2.2 million in sales, compared to $84 thousand on $952 thousand in sales in the prior year period. · Gains on sales of residential mortgage loans amounted to $445 thousand, compared to $548 thousand in the prior year period. For the year ended December 31, 2011, noninterest income amounted to $5.7 million, an increase of $592 thousand from the prior year.Noninterest income was affected by the following factors: · Branch fee income remained flat at $1.4 million, as reduced deposit service charge levels were offset by increased overdraft and uncollected fees. · Service and loan fee income remained flat at $1.0 million with higher levels of payoff and other processing related fees, partially offset by lower servicing income. · Gains on sales of SBA loans amounted to $962 thousand on $13.3 million in sales, compared to $500 thousand on $4.8 million in sales in the prior year. · Gains on sales of residential mortgages were $951 thousand, a decrease of $101 thousand from the prior year. · Gains on the sales of investment securities amounted to $303 thousand, compared to $85 thousand in the prior year. Noninterest Expense For the three months ended December 31, 2011, noninterest expenses were $6.0 million, a decrease of $593 thousand or 9.0% from the same period a year ago.Factors which affected noninterest expense include: · Compensation and benefits expense decreased $194 thousand or 6.3%, due to lower payroll expenses and other compensation related costs. · Furniture and equipment expense decreased $95 thousand or 21.4%, due to reduced depreciation expenses as a result of lower capital expenditures, partially offset by losses on disposed equipment. · Professional services costs increased $137 thousand, due to increased loan review, accounting, tax, legal and audit costs, partially offset by decreased consultant expenses. · OREO expenses fell $354 thousand or 54.7%, due to lower property valuation adjustments and maintenance related expenses. · Deposit insurance expense decreased $204 thousand to $114 thousand for the quarter.Effective April 1, 2011, the FDIC modified its assessment calculation method from a deposits-based method to an assets-based method.This resulted in a significantly lower assessment for the Company. For the twelve months ended December 31, 2011, noninterest expenses were $24.5 million, a decrease of $472 thousand or 1.9% from the same period a year ago.This included $215 thousand in residual lease obligations and fixed asset disposal expenses realized during the second quarter of 2011 from our decision to close two underperforming branches.It also includes the impact of the FDIC assessment methodology change noted above.Other factors that affected noninterest expense over the twelve month period include: · Compensation and benefits expense amounted to $11.8 million, a decrease of $94 thousand or 0.8%, due to lower payroll and other sales related commission expenses, partially offset by higher employee medical benefits costs and increased residential mortgage commissions. · Occupancy expense increased $259 thousand or 10.3%, due to branch closure related expenses. · Furniture and equipment expense decreased $228 thousand or 13.0%, due to reduced depreciation expenses as a result of lower capital expenditures and lower equipment lease expenses, partially offset by branch closure related expenses. · Professional services costs increased $80 thousand or 10.9%, due to higher accounting, tax and loan review costs, partially offset by decreased consultant and legal expenses. · OREO expense decreased $87 thousand, due to reduced valuation adjustments, partially offset by increased property tax expense. · Deposit insurance expense decreased $526 thousand due to the modified assessment calculation method discussed above. · Advertising expense increased $103 thousand over the prior year due to our increased web presence and search engine marketing, promotion of our mortgage division and expanded involvement within the community through small business events and sponsorships. Financial Condition At December 31, 2011, total assets were $810.8 million, a 0.9% decrease from the prior year-end. · Total securities decreased $20.7 million since December 31, 2010, due to security sales and an increased level of prepayments. · Total loans decreased $23.3 million or 3.8%, from $615.9 million at December 31, 2010 to $592.6 million at December 31, 2011. Loan demand continues to be sluggish due to the weak economy.The net decrease was the result of the following loan activity: o SBA 7(a) loans decreased $14.3 million or 16.6%, o SBA 504 loans decreased $9.2 million or 14.3%, o Commercial loans increased $1.9 million or 0.7%, o Residential mortgage loans increased $5.7 million or 4.4%, and o Consumer loans decreased $7.5 million or 13.4%. · Core deposits, which exclude time deposits, increased $10.3 million during the year to $484.5 million.The increase was primarily due to a: o $9.9 million or 10.9% increase in noninterest-bearing demand deposits, and a o $1.2 million increase in savings deposits, partially offset by a o $781 thousand decrease in interest-bearing demand deposits. · Time deposits decreased $21.2 million during the year due to planned run off of a maturing high rate promotion that was completed late in 2008 to bolster liquidity. · Shareholders’ equity was $73.6 million at December 31, 2011, an increase of $3.5 million from year-end 2010, primarily due to the increase in other comprehensive income and net income. · Book value per common share was $7.24 as of December 31, 2011. · At December 31, 2011 the leverage, Tier I and Total Risk Based Capital ratios were 10.44%, 14.33% and 15.60%, respectively, all in excess of the ratios required to be deemed “well-capitalized”. Credit Quality “Nonperforming assets were materially impacted in the fourth quarter of 2011 by the transfer of two large real estate secured relationships totaling $5.4 million into nonaccrual status”, said James A. Hughes. “Although nonperforming assets are basically flat from a year ago, there has been a significant reduction in our problem accounts from the prior year, and I expect this trend to continue. We are now well into the litigation process with our workout credits, and as a result, I expect that we will begin to see a predictable reduction in nonperforming assets in the future.” · Nonperforming assets totaled $25.8 million at December 31, 2011, or 4.33% of total loans and OREO, compared to $24.0 million or 3.88% of total loans and OREO a year ago. · At December 31, 2011, nonperforming loans totaled $22.8 million, an increase of $1.1 million over the prior year-end.Nonperforming loans, the majority of which are secured by real estate, consisted of: o $5.9 million in SBA loans, o $2.1 million in SBA 504 loans, o $8.5 million in commercial loans, o $6.0 million in residential mortgage loans and o $268 thousand in consumer nonaccrual loans. · OREO assets totaled $3.0 million at December 31, 2011, an increase of $686 thousand, compared to $2.3 million a year ago. · The allowance for loan losses totaled $16.3 million at December 31, 2011, or 2.76% of total loans. The provision for loan losses for the quarter ended December 31, 2011 was $1.2 million compared to $2.8 million for the prior year’s quarter.The provision for loan losses for the year ended December 31, 2011 was $6.8 million compared to $7.3 million for the prior year. · Net charge-offs were $1.2 million for the three months ended December 31, 2011, compared to $2.5 million for the same period a year ago.Net charge-offs were $4.8 million for the year ended December 31, 2011, compared to $6.7 million for the same period a year ago. Unity Bancorp, Inc. is a financial service organization headquartered in Clinton, New Jersey, with approximately $811 million in assets and $644 million in deposits.Unity Bank provides financial services to retail, corporate and small business customers through its 14 retail service centers located in Hunterdon, Middlesex, Somerset, Union and Warren Counties in New Jersey and Northampton County, Pennsylvania.For additional information about Unity, visit our website at www.unitybank.com, or call 800- 618-BANK. This news release contains certain forward-looking statements, either expressed or implied, which are provided to assist the reader in understanding anticipated future financial performance.These statements may be identified by use of the words “believe”, “expect”, “intend”, “anticipate”, “estimate”, “project” or similar expressions.These statements involve certain risks, uncertainties, estimates and assumptions made by management, which are subject to factors beyond the company’s control and could impede its ability to achieve these goals.These factors include those items included in our Annual Report on Form 10-K under the heading “Item IA-Risk Factors” as well as general economic conditions, trends in interest rates, the ability of our borrowers to repay their loans, our ability to manage and reduce the level of our nonperforming assets, and results of regulatory exams, among other factors. UNITY BANCORP, INC. SUMMARY FINANCIAL HIGHLIGHTS December 31, 2011 December 31, 2011 vs. September 30, 2011 December 31, 2010 Amounts in thousands, except percentages and per share amounts December 31, 2011 September 30, 2011 December 31, 2010 % % BALANCE SHEET DATA: Total assets $ $ $ -1.2
